EXHIBIT 10.1

[g46111kai001.jpg]

September 22, 2006

Mr. Yoav Cohen

By: e-mail

Dear Yoav,

I am pleased to offer you employment with Vision-Sciences, Inc. (the “Company”),
at our Orangeburg, NY location, pursuant to the following terms and conditions:

Title:

 

Chief Financial Officer

 

 

 

Salary:

 

$185,000 per annum, payable in accordance with the Company’s normal payroll
schedules.

 

 

 

Annual Bonus:

 

Following the first anniversary of your Effective Date you will be eligible to
participate in the Annual Management Bonus program if one is available.

 

 

 

Effective Date:

 

Your first date of employment – Monday, September 25, 2006

 

 

 

Benefits:

 

You will be entitled to participate in the Company’s standard benefits package,
which may be changed from time to time, currently including insurance for
medical, dental, life, short-term disability and long-term disability and the
Company’s 401K plan.

 

 

 

Vacation:

 

You will be eligible for three (3) weeks vacation.

 

 

 

Options:

 

You will receive an incentive stock option to purchase 150,000 shares of common
stock of Vision-Sciences, Inc., subject to approval of the Compensation
Committee of the Board of Directors, at a purchase price equal to the closing
market price on your effective date, with vesting as follows:

 

 

 

 

 

·       37.500 shares vesting on the first anniversary of your effective date

 

 

·       37.500 shares vesting on the second anniversary of your effective date

 

 

·       37.500 shares vesting on the third anniversary of your effective date

 

 

·       37.500 shares vesting on the fourth anniversary of your effective date

 

1


--------------------------------------------------------------------------------


 

Term &

 

 

Severance:

 

If the Company terminates your employment for no-cause after the first
anniversary of the Effective Date, you will be eligible to receive one (1) month
salary for each year of being employed by the Company, with a total of up to six
(6) months.

 

 

 

 

 

It the Company terminates your employment for no-cause at any time following a
change of control of the Company to a third party, you will be eligible to the
entire six (6) months salary, according to the Company’s normal payroll
schedules.

 

I look forward to working together.

Yours truly,

 

 

Ron Hadani

President & CEO

 

Accepted:

 

 

Date:

 

 

 

Yoav Cohen

 

 

2


--------------------------------------------------------------------------------